Citation Nr: 0804324	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  04-23 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a compensable evaluation for otitis media with 
bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to August 
1964.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In January 2007, the veteran 
testified before the undersigned Veterans Law Judge.  A copy 
of the transcript is of record.


FINDING OF FACT

Audiometric test results correspond to numeric designations 
no worse than Level V in the right ear and Level I in the 
left ear.  


CONCLUSION OF LAW

For the entire appeal period, the criteria for a compensable 
evaluation for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Codes (DCs) 
6100, 6201 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to a compensable 
rating for his bilateral hearing loss disability.  During the 
January 2007 hearing, he testified that his hearing had 
worsened since his last VA examination.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining the level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  Further, 
where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. 
App. Nov. 19, 2007).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3. 

The veteran has been rated under DC 6100 for hearing loss.  
In November 2006, the RO recharacterized his disability as 
otitis media with hearing loss to more accurately reflect the 
diagnoses rendered at a May 2006 VA examination,  Under DC 
6201 for nonsuppurative otitis media, the Board is directed 
to evaluate the disorder as hearing loss.  Therefore, DC 6100 
remains the appropriate diagnostic code.

The basis for evaluating defective hearing is the impairment 
of auditory acuity as measured by puretone threshold averages 
within the range of 1000 to 4000 Hertz and speech 
discrimination using the Maryland CNC word recognition test.  
38 C.F.R. § 4.85.  Puretone threshold averages are derived by 
dividing the sum of the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz by four.  Id.  

The puretone threshold averages and the Maryland CNC test 
scores are given a numeric designation which is then used to 
determine the current level of disability based upon a pre-
designated schedule.  See Tables VI and VII in 38 C.F.R. 
§§ 4.85, 4.86.  Under these criteria, the assignment of a 
disability rating is a "mechanical" process of comparing 
the audiometric evaluation to the numeric designations in the 
rating schedule.  See Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1993).

The May 2003 VA audiology examination revealed that the 
veteran manifested right ear puretone thresholds of 75, 60, 
65, and 75 decibels at 1000, 2000, 3000, and 4000 hertz, 
respectively.  He had left ear puretone thresholds of 25, 30, 
65, and 70 decibels at 1000, 2000, 3000, and 4000 hertz, 
respectively.  His speech discrimination score using the 
Maryland CNC score was 84 percent for the right ear and 92 
percent for the left ear.  

The August 2004 VA audiology examination revealed that the 
veteran manifested right ear puretone thresholds of 60, 45, 
50, and 70 decibels at 1000, 2000, 3000, and 4000 hertz, 
respectively.  He had left ear puretone thresholds of 25, 30, 
60 and 65 decibels at 1000, 2000, 3000, and 4000 hertz, 
respectively.  His speech discrimination score using the 
Maryland CNC score was 92 percent for the right ear and 94 
percent for the left ear.  

The August 2007 VA audiology examination revealed that the 
veteran manifested right ear puretone thresholds of 45, 55, 
60, and 70 decibels at 1000, 2000, 3000, and 4000 hertz, 
respectively.  He had left ear puretone thresholds of 40, 50, 
65, and 70 decibels at 1000, 2000, 3000, and 4000 hertz, 
respectively.  His speech discrimination score using the 
Maryland CNC score was 86 percent for the right ear and 92 
percent for the left ear.  

Based on the audiological data from the examinations, the 
veteran's hearing in the right ear has been measured from 
level I to level III and level I in the left ear.  The right 
ear, by intersecting the column in Table VI for average 
puretone decibel loss falling between 50 and 57 and 66 and 73 
with the line for percent of discrimination from 84 and 90 
and 92 and 100, the resulting numeric designation for the 
right ear (based on examination) ranges from I to III.  For 
the left ear, by intersecting the column in Table VI for 
average puretone decibel loss falling between 42 and 49 and 
50 to 57 with the line for percent of discrimination from 92 
and 100, the resulting numeric designation for the left ear 
(based on examination) is I.    

Table VII must then be consulted for assignment of a 
percentage evaluation and assignment of a diagnostic code.  
Even with the veteran's hearing at the worse level, based on 
the calculated level of hearing above, with the numeric 
designations for the right and left ear, the point of 
intersections on Table VII requires assignment of a 
noncompensable rating under DC 6100.  Therefore, the evidence 
does not support a compensable rating for bilateral hearing 
loss under 38 C.F.R. § 4.85.  

Next, when the puretone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) 
is 55 decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. 
§ 4.86(a).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).  

The May 2003 examination revealed puretone thresholds of 55 
or more in the right ear.  Using Table VIa, numeric 
designation for the right ear is V.  However, the point of 
intersections on Table VII still requires assignment of a 
noncompensable rating under DC 6100.   

The August 2004 and August 2007 VA examinations do not show 
thresholds of 55 decibels or more in all frequencies; 
therefore, do not support a higher rating under 38 C.F.R. 
§ 4.86(a).  Likewise, the audiometric results reported above 
show that the veteran does not have the exceptional pattern 
of hearing loss envisioned in 38 C.F.R. § 4.86(b).

In addition, the Board has considered the veteran's 
statements and sworn testimony regarding his service-
connected bilateral hearing loss.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

Although his statements are probative of symptomatology, they 
are not competent or credible evidence of a diagnosis, date 
of onset, or medical causation of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. at 494-95; Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  As noted, disability ratings are made 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  The Board finds that the 
medical findings, which directly address the criteria under 
which the service-connected disability is evaluated, more 
probative than the subjective evidence of an increased 
disability.

The Board has also considered whether staged ratings are 
appropriate but finds no distinct time periods where the 
veteran's symptoms warrant a different rating.  Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  As 
the preponderance of the evidence does not support an 
increased rating, the "benefit-of-the-doubt" rule does not 
apply, and the appeal is denied.  

Additionally, the evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 is not warranted.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 30, 
2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation - e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering § 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled. Id. at 
490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  See RO 
Letters (Apr. 2003, Jan. 2006, Mar. 2006, Apr. 2007) 
(containing the notice requirements for an increased rating).

Further, in this case, the Board finds that the notice error 
did not affect the essential fairness of the veteran's claim 
for an increased rating for hearing loss under Vazquez-Flores 
because the ratings for hearing loss are determined by a 
mechanical application of the audiometric findings to the 
rating provisions.  See Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).  As there is no mechanism by which to assess 
the impact of his hearing loss on his employment beyond that 
already address in 38 C.F.R. § 3.321 (discussed above) or the 
impact on his daily life, the Board finds that there has been 
no prejudice to the veteran in adjudicating this claim.   

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore, appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA clinic records 
from the East Orange VAMC as well as the identified private 
medical records.  

In addition, the appellant was afforded VA medical 
examinations in May 2003, August 2004, and August 2007.  
Significantly, he has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to a compensable evaluation for otitis media 
bilateral hearing loss is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


